Pfeifer, J.,
dissenting. This case challenges the ability of the legal system to handle a series of difficult moral, ethical, and legal questions. Our existing jurisprudence does not offer adequate answers. But it is the very nature of the common law that it develop, and that it build bridges between resolved areas of the law and new areas of concern that arise out of social shifts or advances in science and technology.
This is a complicated case, but at the same time is not complicated enough. The issues it raises should not be dealt with in the abstract. The development of the facts here is not equal to the task of dealing with a case of this magnitude. Alicia’s claim deserves a trial, so that the parties can develop a factual record for us to examine and extrapolate from. We ought to accumulate all the resources we have at our disposal to resolve this issue. We diminish the jurisprudence of this state to do otherwise.
New legal theories should be tested, but not in a vacuum. This is a responsibly pled case, and Alicia’s claim is closely tied to those of her parents, claims that no one seems to argue are invalid. Alicia’s and her parents’ claims should be tried together. In an area of law where closely related claims are allowed, we should see how a case like this might play out, and how the claims might fit together in order to avoid wholly inadequate or inappropriate compensation. If the claims are tried together, a jury can sort them out and give a reviewing court a better ability to determine what claims should and should not be recognized.
It is the natural progression of the law that important claims go unrecognized before being adopted by courts. In the end, we might not agree with the plaintiffs theory of recovery. But the issue and proposed claim are important enough that we ought to allow a jury the opportunity to work its way through the matter. Before Gallimore v. Children’s Hosp. Med. Ctr. (1993), 67 Ohio St.3d 244, 617 N.E.2d 1052, Ohio’s common law did not recognize a parent’s cause of • action for loss of consortium based upon his or her child’s injury. That case was allowed to proceed to a jury, and the jury was able to sort out the compensability issues. And we saw a real-life case where the concept of loss of filial consortium *585made perfect sense. The plaintiff parent truly did suffer an injury when a doctor’s negligence rendered her child deaf. But before her case was allowed to play itself out in the legal system, she had no recognizable right to recovery. It was an easy step for us to recognize the parent’s claim because trial judge allowed the case to go forward and the jury did a very credible job in awarding compensation for what was a previously unrecognized claim.
This case is not about the worth of special-needs children, it is about the financial cost of raising a child, and what happens to the child who is unable to pay for his or her own needs once he or she reaches the age of majority. If we allow parents to recover for negligent genetic counseling, it may make pragmatic sense that the child’s claim also be allowed. Only if the damage award goes to the child, with oversight by the probate court, can we be certain that the child’s expenses are being paid. The child’s injury would be the focus of any damages, and thus the treatment of that injury should be the focus of any award.
The labeling of a cause of action as “wrongful life” cheats a plaintiff. Neither her parents nor the child herself claims that the life of the child is a wrong. Parents are not suing to avoid having to provide love and care to a child with special needs. Children are not suing because they have a difficult life. Children and parents sue because there is a very real financial cost that is intertwined in their lives because of allegedly negligent medical care.
Might it not be injudicious of this court to assume that a lifetime of dependence is not an injury? None of us will ever know what it is like to be Alicia Hester. We cannot know what might go through her mind in her most private of moments, or what she might think about herself in moments of honest self-appraisal.
While we all owe our lives to the efforts of the many who preceded us, those of us who can lead eventually normal and independent lives can forget, on the surface at least, our continued debt to those people. However, the less fortunate can be weighed down by the constant reminder of complete dependence. Might there be a proper claim of negligent infliction of emotional distress for plaintiffs like Alicia against doctors who negligently perform prenatal testing?